           Case 1:20-cv-07181-JMF Document 34 Filed 03/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------
                                                                        X
                                                                        :
 PETER ZONIS,                                                           :
                                                                        :
                                     Plaintiff,                         :   20-CV-7181 (JMF)
                                                                        :
                   -v-                                                  :        ORDER
                                                                        :
 LIZZIE GRUBMAN et al.,                                                 :
                                                                        :
                                     Defendants.                        :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On March 4, 2021, Defendants filed a motion to dismiss the complaint under Rule
12(b)(1) of the Federal Rules of Civil Procedure, or, in the alternative, for judgment on the
pleadings under Rule 12(c). In the interests of justice, the Court will give Plaintiff one
opportunity to amend the complaint to respond to the issues raised by the motion. See Fed. R.
Civ. P. 15(a)(2).

        Accordingly, it is hereby ORDERED that, notwithstanding the briefing schedule adopted
on January 20, 2021, see ECF No. 28, Plaintiff shall file any amended complaint by April 15,
2021. If Plaintiff believes that the pleading of additional facts will cure deficiencies identified in
Defendants’ motion, the Plaintiff should include those facts in the amended complaint. Plaintiff
will not be given any further opportunity to amend the complaint to address issues raised by the
motion.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendants shall: (1) file a new answer; (2) file a new motion to dismiss or motion for judgment
on the pleadings; or (3) file a letter on ECF stating that they rely on the previously filed motion.
If Defendants file a new answer or a new motion, the Court will deny the previously filed motion
as moot.

        If no amended complaint is filed, Plaintiff shall serve any opposition to the motion by
April 15, 2021. Defendants’ reply, if any, shall be served by April 29, 2021. At the time any
reply is served, Defendants shall supply the Court with one, double-sided courtesy hard copy of
all motion papers by mailing or delivering them to the Thurgood Marshall United States
Courthouse, 40 Centre Street, New York, New York.

        Either party may request an extension of the briefing schedule for the motion. A deadline
will be extended if the party demonstrates that its pursuit of the action has been diligent and that
there is a good reason for extending the deadline.
         Case 1:20-cv-07181-JMF Document 34 Filed 03/05/21 Page 2 of 2




        Separately, Plaintiff was required to serve Defendant Lizzie Grubman with the summons
and Complaint no later than March 1, 2021. See ECF No. 28. To date, Plaintiff has not filed
proof of such service. Accordingly, it is hereby ORDERED that the Plaintiff communicate with
the Court, in writing, as to why Plaintiff has failed to serve the summons and Complaint on Ms.
Grubman by the extended service deadline, or, if Plaintiff believes that Ms. Grubman has been
served, when and in what manner such service was made. If the Court does not receive any
communication from Plaintiff by March 26, 2021, showing good cause why such service was
not timely made, the Court will dismiss all claims against Ms. Grubman without further notice.

       Finally, the Clerk of the Court is directed to mail a copy of this Order to Plaintiff.

       SO ORDERED.

Dated: March 5, 2021                                 __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
